                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )           No. 4:20-CR-0094-DGK
                                                )
XZAVIER D. RODGERS,                             )
                                                )
        Defendant.                              )

  ORDER ADOPTING THE MAGISTRATE’S REPORT AND RECOMMENDATION
            DENYING DEFENDANT’S MOTION TO SUPPRESS

        Pending before the Court is Defendant Xzavier D. Rodgers’ Motion for Suppression of

Incriminating Statements, ECF No. 27, and United States Magistrate Judge Jill Morris’s Report

and Recommendation, ECF No. 40, recommending the Court deny the motion.

        After reviewing the report and conducting an independent review of the applicable law

and record, see L.R. 74.1(a)(2), the Court agrees with the Magistrate’s holding that the officers’

warrantless initial search of the bedroom was justified by the protective sweep exception to the

Fourth Amendment.

        The Court ADOPTS the Report and Recommendation and DENIES the motion.

        IT IS SO ORDERED.

Date:   June 14, 2021                                /s/ Greg Kays
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT




             Case 4:20-cr-00094-DGK Document 44 Filed 06/14/21 Page 1 of 1
